Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered July 23, 1999, convicting him of operating a motor vehicle while under the influence of alcohol, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly imposed a greater sentence than that which had been promised is not preserved for appellate review, as he neither objected to the sentence on that ground nor moved to vacate his plea (see, People v Gayle, 224 AD2d 710). In any event, when the defendant failed to comply with a condition of his plea agreement that he appear on the scheduled sentencing date, the court was no longer bound by the original plea agreement and had the right to impose a greater sentence (see, People v Gayle, supra; People v Fields, 197 AD2d 633). Moreover, since the defendant was aware that he faced an enhanced sentence if he failed to comply with the plea agreement, he has no cause to complain that the sentence imposed is excessive (see, People v Fields, supra). Bracken, J. P., Joy, Thompson, Goldstein and Feuerstein, JJ., concur.